Citation Nr: 1531407	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  13-26 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for headaches (characterized as migraine headache syndrome.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Aaron Moshiashwili, Associate Counsel



INTRODUCTION

The Veteran had active service from November 2004 to August 2009, including combat service in Iraq and her decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.


FINDING OF FACT

The Veteran's headaches had their onset in service.


CONCLUSION OF LAW

The criteria for service connection for headaches are met. 38 U.S.C.A. § 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established. See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Horn v. Shinseki, 25 Vet.App. 231, 234 (2012); see also 38 U.S.C. § 1111 (presumption of sound condition).  In a case where there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service. Wagner, 370 F3d. at 1345; Horn, 25 Vet.App. at 234; 38 U.S.C. § 1111.  

The Board finds that Veteran's headaches were not noted upon entry into service.  Although the Veteran reported during a later medical exam that she had migraines predating service, no relevant disability was noted on the entrance examination.  Accordingly, presumption of soundness applies as to the Veteran's headaches.  Therefore, if the Board is to find that the presumption of soundness is rebutted and that the Veteran's headaches preexisted service, it must find (1) that clear and unmistakable evidence shows that her migraines preexisted service; and (2) that clear and unmistakable evidence shows that her migraines were not aggravated by service.  Horn, 25 Vet. App. at 234.

The evidence shows that her headaches likely increased in severity in service.  On February 11, 2009, she was examined for treatment for migraines. She reported that she was currently experiencing a migraine headache, and that her most recent migraine had been approximately two weeks ago.  Nine days later, on February 20, 2009, she returned again because of migraines.  In June 2009, she noted that, since her last medical assessment, her migraines had gotten worse.  In the report of medical history for her separation exam, also in June 2009, she states that her migraines are "more frequent this year."  In the face of this clear, contemporaneous evidence of her condition worsening, the presumption of soundness cannot be rebutted. 38 C.F.R. § 3.304(b).

Thus, consistent with the Veteran's statements, the evidence shows that her headaches clearly and unmistakably existed prior to service.  The evidence, however, does not clearly and unmistakably reflect that the condition was not aggravated by such service.  Indeed, it indicates that the headaches increased in severity during service.  Thus, because she was normal at service entrance with respect to this disability, and since the evidence does not clearly and unmistakably show that her headache disorder both existed prior to service and was not aggravated by service, (and she currently suffers from headaches), the criteria for service connection have been met.  


ORDER

Service connection for headaches is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


